 612DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 810,Steel,Metals,Alloys &Hardware Fabrica-tors&Warehousemen,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of AmericaandSid Harvey, Inc.Local 810,Steel,Metals,Alloys &Hardware Fabrica-tors&Warehousemen,International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of AmericaandSid Harvey Brooklyn Co.,Inc. Cases 29-CC-229 and 29-CC-246April 5, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn December 15, 1970, Trial Examiner Alba B.Martin issued his Decision in the above-entitledproceeding and, on January 8, 1971, an Erratumthereto, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision, and the Charging Parties filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed ttie rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the answeringbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Local 810, Steel, Metal, Alloys &Hardware Fabricators & Warehousemen, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE PROCEEDINGALBA B. MARTIN, Trial Examiner: This consolidatedproceeding, with all parties represented by counsel, washeard before me in Brooklyn, New York, from September 8to 14, 1970.1 This proceeding involves alleged violations byRespondent of Section 8(bX4Xi) and (ii) (B) of the NationalLabor Relations Act, as amended, 29 U.S.C. Sec. 151,etseq.,herein called the Act. After the hearing all parties filedhelpful briefs, which have been duly considered. Upon theentire record and my observation of the witnesses I herebymake the following:FINDINGS AND CONCLUSIONSI.JURISDICTIONThe Board's jurisdiction over this proceeding is notchallenged.The five corporations directly involved havetheir principal offices and places of business in differentcitiesor towns on LongIsland,New York. Thesecorporations are SidHarvey,Inc., herein called Inc.; SidHarvey Supply,Inc.,herein called Supply;SidHarveyBrooklyn Co.,Inc.,herein called Brooklyn;Sid HarveyNassau,Inc., herein called Nassau;and Sid Harvey Suffolk,Inc.,herein called Suffolk.During a recent year, arepresentative period,Inc. andSupply eachhad over a$50,000 direct outflow in interstate commerce,and each ofthe other three corporations had an indirect inflow ininterstate commerce exceeding$50,000.Upon the record Ifind that each of the five corporations is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDRespondent herein,sometimescalled the Union andsometimes Local810, isLocal 810, Steel, Metals, Alloys &Hardware Fabricators & Warehousemen, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America. It is a labor organization withinthe meaning of Section 2(5) of the Act.In. THE UNFAIR LABOR PRACTICESA.Introduction and Principal IssuesFrom March 10, 1970, until the issuance of a temporaryinjunction by a United States district court on June 11,1970,2 Respondent engaged in picketing and other activityat the premises of Inc. in support of a labor dispute it hadwithSupply, the primary employer. Similar activityoccurred at Brooklyn, in May and June, and at Nassau andSuffolk in early June. The picketing had begun at Supply onFebruary 20 upon the discharge of a foreman on that date,and has continued ever since. Respondent had lost anelection at Inc. on January 7, and since then has notclaimed to represent the employees of Inc. Respondent had1SidHarvey, Inc filed the charge in Case29-CC-229 on March 12,1970.Sid Harvey BrooklynCo, Inc,filed the charge in Case29-CC-246on June 8, 1970YAll events herein occurred in 1970.189 NLRB No. 93 LOCAL 810,TEAMSTERS613no pending labor dispute with Inc., Brooklyn, Nassau, orSuffolk, when it picketed their premises.The first issue is whether the object of the picketing atInc.,Brooklyn, Nassau, and Suffolk was in violation ofSection 8(b)(4)(i) and (ii) of the Act.Assuming that it was, the next issue is whether these fourcorporations were entitled to the protection of the Act, ascontended by the General Counsel; or allies of Supply, ordoing struck work for Supply, and so not entitled to theprotection of the Act, as contended by Respondent. On the"ally" issue the precise question is whether the corporationswere under the actual control of Stephen Harvey, asdistinguished from his potential control.B.TheObject ofthe PicketingRespondent did not contest the testimony concerning thepicketing incidents, but based its defense upon its allied andstruck work theories. The following findings of fact arebased upon virtually uncontested testimony.Inc.From March 10 to June 10 Respondent picketednear Inc.'s loading dock where deliveries are received,carrying picket signs which indicated its dispute was withSupply, not Inc.3 On the first day of picketing some 10truckdrivers with goods bound for Inc. were spoken to bypickets and then pulled away without making deliveries.One picket said to one driver, "I'll risk arrest rather thanhave you get in this cab and make the delivery." On thatday also one picket said to a truckdriver, "We're Teamsters,you wouldn't cross a Teamster line would you?" During theentire span of the picketing, Inc. 's vice president saw atleast 30 trucks pull up to the picket line and leave. Sometimesthe pickets spoke to the drivers, and sometimes they justheld up the picket signs and waved the trucks on. None ofthe trucks turned away carried goods consigned to orbelonging to Supply.Brooklyn'sthree stores in three different cities werepicketed in May and June by pickets bearing signs showingthe dispute was with Supply and that the union involvedwas Local 810. At one store the pickets approached thedrivers of two carriers who came up in two trucks, andthereafter the drivers did not make any deliveries orperform any services. In front of another store pickets toldcustomers "the store was on strike ...." and handed thema Local 810 leaflet statmg in large letters at top, "Don't BuySid Harvey Products." The Pickets asked customers not togo in. The pickets spoke to and turned away the driver of aservice truck and also the driver of a garbage truck. Thelatter was taking the barrels of garbage out when the picketsapproached him and told him "Sid Harvey's was on strike"and asked him not to take the garbage. The driver put thetwo barrels of garbage by the door, told the store managerhe was sorry, and left. Local 810 pickets appeared also infront of the third store carrying picket signs reading "SidHarvey Supply on Strike" and identifying Local 810 as theunion involved. They spoke to drivers of several commoncarriers' trucks,which arrived to make deliveries, andwhich then left without making any deliveries.Nassau'sGarden City store was picketed in late May andearly June by Local 810 pickets,at least one of whom waswearing a "strike"sign.A picket spoke to two customersfrom BP Oil Company,one of whom then left withoutgoing in.The pickets spoke to other customers as theydrove up.On another day the pickets asked an oil burnerserviceman from the same oil company not to go in, evenfor a cup of coffee, telling him that the servicemen of hiscompany had agreed to respect the picket line and not goinside,because they were union men. The serviceman leftwithout going in.Suffolk'sWest Babylon store was visited by Local 810pickets in early June.They parked a car across the street (atwo-lane street)from the store and put up"strike" signsidentifying Local 810 in the front and back windows of thecar. They spoke to a truckdriver for a common carrier whowas making a delivery at the store, who finished making thedelivery.Then they spoke to him again as he was leaving.They passed out Local 810's "Don't Buy Sid HarveyProducts"leaflets to customers as they approached thestore.They gave one of the leaflets to a fuel burnerserviceman who was entering to pick up a part.Conclusions.Upon the above evidence and the entirerecord I conclude that Respondent's activities set forthabove induced and encouraged employees of Inc.,Brook-lyn, Nassau,and Suffolk,and employees of persons doingbusiness with them and other persons engaged in com-merce,to refuse to use,manufacture,process,transport,and otherwise handle and work on goods,articles, andmaterials,and to perform services for their respectiveemployers;with an object to force and require Inc.,Brooklyn,Nassau,Suffolk,and other persons to ceaseusing,selling, handling,transporting,and otherwise dealingin the products of Supply,and to cease doing business withSupply,and with a further object to force or require personsdoing business with Brooklyn,Nassau,and Suffolk to ceaseusing,selling,handling,transporting,and otherwise dealingin the products of Brooklyn,Nassau, and Suffolk and tocease doing business with Brooklyn,Nassau,and Suffolk.These objects were in violation of Section 8(b)(4Xi) and(ii)(B) of the Act.C.Management and Operationsof Inc., Supply, andthe Sales CompaniesAlthough Inc., Brooklyn, Nassau, and Suffolk, togetherwith some 25 additional corporations (many of which have"Sid Harvey" in their titles) were closely associated in thebusiness world as a kind of family of corporations, theiroperations were not integrated and one man's potentialcontrol over them has not been converted into actualcontrol.Stephen Harvey, the 38-year-old son of the Sid Harvey,founder and inspirer of many of the corporations, is nowchairman and president of Inc., the first or parentcorporation,which rebuilds parts and devices used inheating systems for the heating and air conditioningindustry. It sells no new parts. Inc.'s vice president, HerbertLindveit, runs the day-to-day operations of Inc. underHarvey.3The picket signs read, "Sid Harvey Supply, Inc., Unfair, Local 810,InternationalBrotherhood of Teamsters", and, "Sid Harvey Supply, Inc,Strike." 614DECISIONSOF NATIONALLABOR RELATIONS BOARDWilliam E. Dobie is president and operating head in day-to-day control of Supply, which buys and sells, warehousesand distributes products for the heating and air condition-ing industry.Nassau, Suffolk, and Brooklyn are 3 of some 20associated "Sid Harvey" sales corporations which sell atwholesale new and rebuilt products for the heating and airconditioning industry. They sell only to the trade, such asoil companies, heating contractors and plumbers.John Deyo is and has been president and operating headofNassau for 15 years. He owed his appointment aspresident to Sid Harvey. Stephen Harvey has beenpresident of Inc. only 11 years.William Bernard is president and operating head ofSuffolk and has been for 9-1/2 years. He is the operatinghead of that corporation.Bernard Schumacher has been president of Brooklyn for5 months.Each of these four corporations, Supply and the threesales companies, as well as Inc., keeps its own books andrecords,maintains its own payroll, and pays on its ownpayroll. Each corporate president hires and fires employees,and grants raises,without checking with the corporation'sboard of directors or the chairman of the board. Eachcorporate president is in charge of, and actually conducts,the day-to-day management of the corporation's business,including its relations with its sources of supplies, itscustomers, its management of its personnel, and its laborrelations. Supply has its own line of credit and there was noproof that Inch guaranteed Supply's credit.PresidentDeyo appointed Nassau's general managerwithout discussing the matter with anybody. He sets thehours of work of Nassau's employees, and determines theirbenefits, without consulting Nassau's board of directors;but about once a year he consults with Stephen Harveyabout benefits.Stephen Harvey, a very credible witness, testified that inno way is he involved in the day-to-day management of, orlabor relations of, any of the companies other than Inc.A union agent testified that after Supply had discharged aforeman, Stockton, on February 20, 1970, President Dobietold the agent that Dobie didn't have the power to putStockton back to work, that there was nothing he could do,that his hands were tied. Dobie credibly denied this andsaid he told the union agent he was not going to change hisprevious decision, to make a snap decision on a complexlegalmatter,and that he would have to take intoconsideration the counsel of his lawyers. I credit Dobie'stestimony. Notable is the fact that Respondent did not askStephen Harvey if Dobie consulted him on this subject,although in its brief Respondent cited this incident as proofthat "Mr. Stephen Harvey maintains and exercises controlover the Sid Harvey Associated Companies."Stephen Harvey owns all the voting stock of Inc., and ischairman of the board, president, and treasurer of thatcorporation.He owns voting control of Brooklyn andNassau, but does not control Suffolk. Supply is owned by14 of the sales companies including Brooklyn, Nassau andSuffolk. Harvey has voting control, directly or indirectly, of'+I credit Lindveit's testimony on thispointas he is closer to the hour-by-hour day-to-day operations of Inc. than Harvey,whose testimony on9 of these 14 sales companies which in turn control 73 of the100 outstanding shares of Supply's stock. Harvey is anofficer and chairman of each of these 14 sales companies,and is treasurer and chairman of Supply. Harvey'ssecretary,Mrs. Lutz, aged about 60, is corporate secretaryof Inc., Supply, and each of the 14sales companies,but hasno actual day-to-day duties in any of these corporationsexcept Inc.All of Inc.'s rebuilt products (it handles no new products)are warehoused and distributed by Supply, but Supply'sexistence is not dependent upon the business it does withInc. Supply's average inventory consists of 65 percent newproducts belonging to Supply, 30 percent rebuilt productsbelonging to Inc., and 5 percent new products belonging toanother corporation, wholly owned by Inc., called SidHarveyManufacturing Company, Inc., herein calledManufacturing. Supply's 65 percent new products arebought by Supply from outside sources, major manufactur-ers having no affiliation with Sid Harvey companies, suchas"GeneralElectric,ITT-GeneralControlsDivision,Honeywell, just to name a few of the major ones." PresidentDobie determines what new products to buy from whatmanufacturers, and what prices to sell them for, withoutconsultation with anybody on Supply's board of directors.Likewise the three sales companies are not dependent fortheir existence upon the business they do with Inc. orSupply, nor are they bound to hold to the percentages givenbelow. Sixty percent ofNassau'ssales areof new products.Forty percent are of rebuilt products. Of new products itgets 60 percent from Supply and 35 percent from outsidemanufacturers such as "Empire Ace," "Empire Chemical,""Sunray Burner Corporation," "General Electric", and"White-Rogers." Five percent of new products come fromManufacturing. Eighty percent ofBrooklyn'ssales are ofnew parts, 20 percent rebuilt. Of new products, 85 to 90percent come from Supply and 15 to 10 percent come fromoriginalmanufacturers such as "General Electric andEmpire."About two-thirds ofSuffolk'ssalesare newproducts, of which 70 percent come from Supply (includingManufacturing) and 30 percent from outside sources.Inc.gets its"carcasses" which it rebuilds from thevarious sales companies around the country, includingNassau, Brooklyn and Suffolk. About 90 percent of thesecarcasses come to Inc. by common carrier and 10 percentthrough Supply.4 Hence Inc. is not heavily dependent uponSupply as a source of carcasses.Most of Inc.'s 300 employees work at a plant in ValleyStream, where the rebuilding of parts is performed. Inc.'smarketing group, which includes employees doing market-ing, advertising, printing work, and the publication of itscatalogues, is located about 8 miles away at Garden City inthe same large warehouse building which houses Supply.The sections of the two corporations in that building areseparated by partitions and lockable doors (which are openduring working hours), and the employees of each companyhave separate entrances and separate restrooms. Eachcompany pays rent directly to the landlord, which is apartnership. Supply's principal services rendered to Inc.consistofunloading Inc. 's trucks at Supply's dock,this point Lindveit corrected. LOCAL 810,TEAMSTERSwarehousing the goods, and later shipping them to Inc. 'scustomersby various methods. For this service and thenecessary recordkeeping incident to it Supply bills Inc., andInc. pays Supply a percentage of the dollar volume ofrebuilt products shipped for Inc. Purchasers of such rebuiltproducts are billed directly by Inc. and make payment toInc.Supply performs certain minor functions of conveniencefor the Inc. employees in the same building with it. The Inc.unit is onSupply's telephone switchboard and Inc. pays apercentage of Supply's telephone bill. Inc. and Supply havedifferentmailing addresses on different streets in GardenCity, but sometimesInc.mail isdelivered by mistake atSupply's address. It is neither opened nor processed bySupply employees but is picked up by an employee of Inc.An employee of Supply processes the Inc. unit's outgoingmail, keeps a record of the postage cost, and periodicallyInc. pays this cost to Supply. In February 1969 some Inc.employeesassistedin the taking of inventory at Supply;however, the manpower supplied by Inc. roughly corre-sponded to the portion of the inventory owned by Inc. On avolunteer basis a Supply employee spent one half hour aday doing janitorial cleanup work in the space occupied byInc.'smarketing group at Garden City. This, and severalother circumstances where Supply employees performedservicesfor Inc., were presumably covered by the overallservice fee paid to Supply by Inc. The evidence of thissharing of some minorservicesdid not prove Inc. andSupply were a single employer or had commonmanage-ment.A single hospital and medical policy, a single grouppolicy, and a single automobile liability policy, cover theemployees of all the companies. Each company pays its prorata share of the cost.About once a year meetings are held of the presidentsand some other top executives of the associated companies,atwhich common problems such as pricing, safety,packaging, and new products are discussed. Although at themeeting in May 1970 as might be expected, the strikesituationat Supply was discussed, there was no proof thatoverall policies resulted fromthese meetings,particularlyno overall labor policy or personnel policy.The record showed a number of instances whereindividuals have left one associated company and gone towork for another, usually at a better job. Respondentsought but failed to show common management byreferring to these as "transfers" from one corporation toanother, presumably arranged by management.In one casea man cameto Inc. from the Pennsylvania company, stayed3 weeks, and then moved to what he thought was a betterjob at the associated Ohio company. Inc.'s vice president,who would have known if the transfer had been arrangedby management, learned the man was leaving after he hadalready gotten a job in Ohio.In 1966 a Supply employee helped out Supply'scounterpart in the midwest called Central Supply for about3 weeks. After his return to Supply, somebody from CentralSupply came to New York and asked him to go out toCentral Supply permanently. After discussing the mattersThese include the same system of ratingfobs,the same work hoursand two 10-minute rest periods, the same number of holidays,Christmas615with his wife the employee decided not to go. ThereafterStephen Harvey and the then president of Supply went outto the employee's home, with the permission of theemployee, and explained to the wife how advantageous itwould be to the employee if he went to Central Supply. Thewife decided in the negative; the employee continuedworking at Supply. This incident showed Harvey did notmove employees from corporation to corporation at will asRespondent would like to have proved. The employee waslater promoted to foreman at Supply, which shows he wasnot penalized for refusing to move to Central Supply.Although Respondent showed a number of workingconditions in common among the employees of Inc. andSupply,5 there were also many working conditions thatwere different between these two groups. If Inc. and Supplyhad a common management and if their operations wereintegrated, no reason appeared why the working conditionsof both groups of employees would not have been the same.The two groups had differentrulesfor qualification forovertime, different sick pay and disability benefits, andother benefits. Supply has no pension plan; Inc. does. Inc.has a cash attendance award. Supply does not. Inc. has asavings plan for employees; Supply does not. There aredifferences in the rules on "tardiness," smoking, makingtelephone calls, and working on Election Day, to mention afew.Inc.printsand distributes about monthly to theassociated companies a publication in the nature of a"house organ" called "Renews." This is largely people-related,with articles and items mentioning many namesand relating to the people in the various companies. Itprints such news concerning ways of doing things as issubmitted by the various companies. Each company paysfor a share of the cost of publishing Renews.The same firm of auditors serves all the companies. Thisfirm prepared an office manual of standard operatingprocedures. The most the record established was that thismanual was recommendatory and not mandatory; andtherewas no proof that it was widely followed by thecompanies or their officers.The Garden City building occupied by Supply, Manufac-turing, and the marketing group of Inc., is owned by JaneAssociates, a partnership. The partners include but are notlimited to corporate officers and families of the associatedcompanies.StephenHarvey has an interest in thepartnership but not a majority interest.The properties Inc. rents in Valley Stream for its mainoffice and plant are owned by Wright Associates, a mannamed Clark, and the Long Island Railroad. StephenHarvey has an interest but not a controlling interest inWright Associates, and has nothing to do with the othertwo.The land and buildings housing the various otherassociated companies are owned by other partnerships ofwhich the partners are officers, families, and businessfriends of the various companies. Stephen Harvey does nothavemore than a one-fifthinterestin any of thesepartnerships.Employees of any associated company who have workedbonusesbased upon length of service,and the same profit-sharingprogram. 616DECISIONSOF NATIONALLABOR RELATIONS BOARD10 years with Inc. or an associated company are eligible toattend the occasional party of the"F.O.F."-which means"FaithfulOld Folks."The cost is defrayed by thecompanies whose employees attend,each company payingfor its men.The entire record did not support Respondent's principalcontention,thatalltheassociated companies had acommon,integrated management under the actual controlof Stephen Harvey.The latter was on the witness stand fora long time.His presence and his testimony indicated thathe is not a strong,take-over,big-boss type.He took over thepresidency of Inc.at the age of 27,presumably at theretirement of his father,Sid Harvey,and became chairmanof Inc.in 1968 upon the death of his uncle.It is clear fromall the facts that when he received the stock in the variouscompanies and became chairman of their boards ofdirectors he also inherited numerous officers and leaders ofthese companies earlier selected or assented to by his fatheror uncle,some of them older men than he and older in thebusiness.Harvey credibly testified that he has beenresponsible for the ousting of two presidents of companiesand no one else; and that"I have never or would not getdown into anything lower than the chief man who runs thefinancial center."Upon all the above facts and considerations and theentire record in the case considered as a whole I find andhold that despite the cooperation and mutual assistanceamong the various corporations directly involved herein,there is not that appreciable degree of integration ofmanagement and day-to-day operations between Supply,the primary employer,and the others,as to make themallies and deprive Inc., Brooklyn,Nassau,and Suffolk ofthe protection of Section 8 (b)(4) of the Act.CompareDrivers,Chauffeurs&Helpers Local No. 639(Poole'sWarehousingInc.),158NLRB 1281, and cases cited at1285, 1286;Baltimore News American Division, The HearstCorporation,185 NLRB No. 26;San Francisco ExaminerDivisionof TheHearst Corporation,185 NLRB No. 25;Courtney&Plummer,Inc.,175 NLRB No. 86.D.The Struck Work IssueRespondent contended,but failed to prove,that Brook-lyn, Nassau,and Suffolk were not entitled to the protectionof Section 8(b)(4) of the Act because they were performing"struck work"for Supply.The work normally performed by Supply's approximately12 striking employees prior to the strike consisted ofchecking in, counting,identifying,and labeling incomingmaterial;storing the material in designated spaces in thewarehouse;filling outgoing orders by "picking"the orderedparts from where they are stored,assembling them, puttingthem in pallet boxes, and banding and labeling the boxes.In addition one employee spent about half his time helpingdrivers of common carriers and other companies to unloadincoming shipments and to load outgoing shipments.During the strike no employees of Inc., Brooklyn,Nassau,and Suffolk performed any of this work. In theHersheycases the Board defined struck work as"work which but forthe strike would have been performed by the strikingemployees."Both before and during the strike,small shipmentsconsigned to Supply were sometimes left by the commoncarrier atNassauas a result of mistake or as a matter ofconvenience.Nassau's headquarters office is located a fewhundred feet from Supply.Sometimes common carriersdrivers would request that Nassau accept the shipment forSupply and Nassau would do so.They were usually nomore than two or three packages about 2 feet square, andthey would be unloaded either by the driver or a Nassauemployee.Then either Nassau personnel took the goods toSupply or Supply would send someone over to pick themup.Nassau personnel never did any work in Supply'swarehouse.No one at Supply ever asked Nassau to acceptdeliveries for it.Both before and during the strike at Supply, Nassauoccasionally ordered goods from Supply which the latterwould cause to be shipped by the manufacturer directly toNassau.During the strike this direct shipment method wasused five or six times.The material was intended forNassau and was in fact used by it.President Deyo crediblytestified that one of these shipments came from JeffersonElectric;and that the bill of lading in evidence was in errorin indicating that Supply was the consignee, since thematerial was ordered for consignment to Nassau.I find nothing in the above facts which deprived strikingemployees of any work customarily performed by themprior to the strike;nor was there any arrangement betweenSupply and Nassau for the receipt of deliveries bound forSupply.7In July 1970, a month or more after Respondent hadpicketedBrooklyn'sthree stores with unlawful objectives asfound above,Brooklyn received several shipments of partsconsigned to Supply at two of its stores.ThereafterBrooklyn's president delivered the goods to Supply inBrooklyn's truck and unloaded the truck.In addition tooccurring after the picketing had been temporarilyenjoined,Brooklyn distributed none of these goods to othercustomers of Supply and so did not circumvent the work tobe performed by Supply employees at Supply'swarehouse.In any case these amounted to nothing more than isolatedincidents.Cf.Seymour Transfer,Inc.,176 NLRB No. 69.Both before and during the strike,but more often during,Suffolkhas received goods consigned to Supply; andSuffolk's truck,in the course of its regular daily trip toSupply,has delivered the goods to Supply. They wereunloaded during the strike the same as before the strike bySuffolk's driver and a Supply employee.During the strikeSuffolk ordered goods from Supply,which the latter causedto be shipped from the source directly to Suffolk.This hadoccurred prior to the strike,also, but less frequently. Itoccurred about six times during the strike.These facts donot show any substantial amount of work taken from unitemployees;and at the most they amounted to isolatedincidents,in view of Supply's large volume of business andthe fact that of all the unit work,the dock work occupiedonly one employee about one-half time. Cf.SeymourTransfer, Inc., supra.6 153 NLRB 1051.7CfCatalano Bros,Inc,175 NLRB No 74 LOCAL 810,TEAMSTERSConclusions:Upon the above facts and considerationsand the entire record in the case considered as a whole Ifind and hold that Brooklyn, Nassau, and Suffolk were notdoing "struck work' for Supply such as tomake them alliesof Supply and/or such as to deprive them of the protectionof Section 8(b)(4)(i) and (ii)(B) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of thecompanies as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce, among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom, and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Inc., Supply, Brooklyn, Nassau, and Suffolk are eachan employer engaged in commerce within the meaning ofSections 2(2), (6), and (7) and 8(b)(4) of the Act.2.Respondent, Local 810, Steel,Metals,Alloys&Hardware Fabricators &Warehousemen, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.By picketing the premises of Inc., Brooklyn, Nassau,and Suffolk with the objects found and set forth in sectionsIII,B, above, Respondent has violated and is violatingSection 8(b)(4)(i) and (ii)(B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDER8Upon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theNational Labor Relations Act, as amended, I recommendthatRespondent,Local 810, Steel,Metals,Alloys&Hardware Fabricators and Warehousemen, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, its officers, agents, and representa-tives, shall:1.Cease and desist from engaging in, or inducing orencouraging any individual employed by Inc., Brooklyn,Nassau, and Suffolk and any individual employed bypersons doing business with Inc., Brooklyn, Nassau, andSuffolk, or any other person engaged in commerce or in anindustry affecting commerce, to engage in a strike or refusalin the course of their employment to use, manufacture,process, transport, or otherwise handle or work on anygoods, articles, materials, or commodities or to perform any617service; and cease and desist from threatening, coercing, orrestraining Inc., Brooklyn, Nassau, and Suffolk, or anyother person engaged in commerce or in an industryaffecting commerce; where, in either case, an object thereofis to force or require persons to cease doing business withInc., Brooklyn, Nassau, or Suffolk.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post in conspicuous places at its business offices,meeting halls, and all places where notices to members arecustomarily posted, copies of the attached notice marked"Appendix."9 Copies ofsaid notice, to be furnished by theRegional Director for Region 29, shall, after being dulysigned by Respondent's authorized representative, beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days.Reasonable steps shall be taken by Respondent to insurethat such notices are not altered, defaced, or covered byany othermaterial.(b) Sign and mail sufficient copies of said notice to theRegional Director for Region 29, for posting by Sid HarveySupply, Inc., if willing, at all places where notices to itsrespective employees are customarily posted.(c)Notify said Regional Director, in writing, within 20days from the date of this Decision, what steps theRespondent has taken to comply herewith.108 In the event no exceptions are filed asprovided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall, as provided in Sec 102.48 of the Rules and Regulations,be adoptedby the Boardand become its findings,conclusions,and order, and allobjections thereto shall be deemed waived for all purposes.8 In the event that the Board'sOrder is enforced by a judgment of aUnited StatesCourt of Appeals,the words in the notice reading"PostedBy Order Of The National LaborRelations Board"shall be changed toread"Posted PursuantTo A Judgment Of The United States Court OfAppealsEnforcingAn Order OfThe NationalLaborRelations Board "10 In the event that this Recommended Order is adoptedby the Boardafter exceptions have been filed,notify said Regional Director,in writing,within 20 daysfrom the date of this Order,what steps Respondent hastakento complyherewith.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTengage in,or induce or encourage anyindividual employed by Sid Harvey Company, Inc., SidHarvey Brooklyn Co., Inc., Sid Harvey Nassau, Inc.,Sid Harvey Suffolk, Inc., or and individual employed bypersons doing business with any of them, or any otherperson engaged in commerce or in any industryaffecting commerce,to engage in, strikes or refusals inthe course of their employment to use, manufacture,process, transport, or otherwise handle or work on anygoods, articles, materials or commodities, or to performany services;or threaten,coerce,or restrainany of theabove-named companies or any other person engagedin commerce or in an industry affecting commerce;where in either case an object thereof is to force or 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequire persons to cease doing business with any of theabove-named companies.LOCAL 810, STEEL, METALS,ALLOYS & HARDWAREFABRICATORS &WAREHOUSEMEN,INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy(Representative)(Title)This is an official', notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions may by directed to the Board's Office, 16Court Street, Fourth Floor, Brooklyn, New York 11201,Telephone 212-596-3535.